                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 EDGAR RAY BETTIS,                                  )
                                                    )
         Petitioner,                                )
                                                    )
 v.                                                 )   Case No. 3:19-cv-00164
                                                    )   Judge Trauger
 SHAWN PHILLIPS, Warden,                            )
                                                    )
         Respondent.                                )


                                         MEMORANDUM
       Edgar Ray Bettis is serving a life sentence based on his 2012 conviction by a Dickson

County, Tennessee jury of first-degree murder. On February 20, 2019, he filed his pro se petition

for the writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.) The respondent filed an

answer to the petition (Doc. No. 11) and the state court record (Doc. No. 10). The petitioner did

not file a reply to the respondent’s answer.

       This matter is ripe for the court’s review, and the court has jurisdiction. The respondent

does not dispute that the petition is timely, that this is the petitioner’s first Section 2254 petition

related to this conviction, and that there are no proceedings available in state court to redress any

claims of the petition. (Doc. No. 11 at 1–2.) Having reviewed the petitioner’s arguments and the

underlying record, the court finds that an evidentiary hearing is not required. As explained below,

the petitioner is not entitled to relief under Section 2254, and his petition will therefore be denied.

                                  I. PROCEDURAL HISTORY
       In July 2011, a Dickson County grand jury charged the petitioner with the unlawful killing

of the victim, Frankie L. Hudson, during the perpetration of a theft (felony murder), first-degree

premeditated murder, and felonious theft of property. (Doc. No. 10-1 at 13–14.) The jury convicted




   Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 1 of 36 PageID #: 2309
the petitioner of second-degree murder as a lesser-included offense of first-degree felony murder,

first-degree premeditated murder, and unauthorized use of an automobile (a misdemeanor also

known as “joyriding”) as a lesser-included offense of felonious theft of property. (Id. at 70–71;

Doc. No. 10-6 at 43–44.) The second-degree murder conviction was then merged into the first-

degree conviction. (Doc. No. 10-6 at 45.) The petitioner was sentenced to life imprisonment for

the murder conviction and a concurrent sentence for the misdemeanor conviction. (Id. at 46.)

       On direct appeal, the Tennessee Court of Criminal Appeals (TCCA) affirmed the trial

court’s judgments. State v. Bettis, No. M2012-02158-CCA-R3-CD, 2013 WL 5436702 (Tenn.

Crim. App. Sept. 27, 2013); (Doc. No. 10-11). The Tennessee Supreme Court denied discretionary

review on January 16, 2014. (Doc. No. 10-14.)

       The petitioner thereafter timely filed a pro se petition for post-conviction relief, which was

amended after counsel was appointed. (Doc. No. 10-15 at 5–56.) At the petitioner’s request and

with the State’s agreement, the post-conviction trial court ordered a forensic evaluation to

determine the petitioner’s competence (Doc. No. 10-21 at 75–77), after which the matter came

before the court for an evidentiary hearing. (Doc. No. 10-22.) The post-conviction trial court

denied relief on August 25, 2017. (Doc. No. 10-21 at 79–91.)

       On July 9, 2018, the TCCA affirmed the denial of post-conviction relief. Bettis v. State,

No. M2017-01845-CCA-R3-PC, 2018 WL 3342830 (Tenn. Crim. App. July 9, 2018); (Doc. No.

10-25). The petitioner filed for permission to appeal to the Tennessee Supreme Court, which was

denied on November 14, 2018. (Doc. No. 10-29.) The petitioner then filed his pro se petition under

Section 2254 in this court.




                                                 2

   Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 2 of 36 PageID #: 2310
                                  II. STATEMENT OF FACTS

       A. Trial Proceedings

        At trial, Mr. Howell N. Perkins testified that his mother, the victim, was 79 years old at

the time of her death. The victim lived in a home next to a trailer park where she worked as the

manager, and where the petitioner lived with his brother, Delbert Bettis. State v. Bettis, 2013 WL

5436702, at *1, 6. The part-owner of the trailer park, Brenda Bradbury, testified that the victim

had been managing the park for about three years, did an excellent job, and was not known by

Bradbury to have ever exhibited any aggressive behavior, though she “could be stern and

sometimes helped evict tenants.” Id. at *5. On April 2, 2011, Ron Pew, the petitioner’s half-brother

who worked closely with the victim as the maintenance manager for the trailer park, discovered

her body on the floor of the living room of her home. He testified that he “touched her, discovered

she was stiff, and called 911.” Id. at *6.

       After responding to Pew’s 911 call, local law enforcement called upon Agent Joe Craig of

the Tennessee Bureau of Investigation to assist with the case. Agent Craig testified that he

responded to the victim’s home on the afternoon of April 2, where he saw the victim lying face-

down on her living room floor with blood on her head and upper body. He testified that a blue

ashtray was on a coffee table near the victim, and that he noticed “a speck of red, yellow, or pink

metallic paint” on the ashtray. Id. at *1. “A similar flake of paint was in the victim’s hair, and a

piece of a number two pencil was on the floor between the victim’s arm and head.” Id. Agent Craig

“determined that the paint on the pencil was consistent with the speck of paint on the ashtray,” but

he “did not see anything on the floor around the victim’s body to indicate that a struggle had

occurred.” Id.




                                                 3

   Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 3 of 36 PageID #: 2311
        When Agent Craig learned that the petitioner’s brothers had not seen him in recent hours

and that the victim’s car was missing, an alert was issued to law enforcement to be on the lookout

for the victim’s car. Agent Craig testified that the following events ensued:

        Agent Craig received information from a cab driver who had picked up the
        [petitioner] at a Pilot truck stop. The victim’s car was at the truck stop. Based on
        the cab driver’s information, Agent Craig sent an officer from the Dickson County
        Sheriff’s Department to the Greyhound bus station in Nashville to determine if the
        [petitioner] had bought a ticket there. Agent Craig was informed that the bus station
        possessed video showing the [petitioner] purchasing a ticket to Shreveport,
        Louisiana, earlier that morning. The bus to Shreveport had left Nashville at 8:00
        a.m.

        Agent Craig testified that the victim’s purse was in her home and was taken into
        evidence. A receipt book was on a table, and the victim had written a receipt dated
        April 1 for $260. However, she had not written a name on the receipt. A green
        money bag was on a chair at the table, but no money was in the bag. Agent Craig
        learned that the [petitioner] was living with his brothers [Delbert Bettis and Edward
        Maples] in a single-wide trailer that was fifteen to twenty yards from the victim’s
        back door, and Agent Craig searched the trailer. In the [petitioner’s] bedroom,
        officers found a gray striped shirt and a pair of dark Dickies pants. Hair consistent
        with the victim’s hair was on the pants, and Walmart receipts for luggage, a six-
        pack of Ensure, and a bank withdrawal were in a pocket of the pants. According to
        the receipts, the [petitioner] bought the luggage and Ensure at 11:43 a.m. and
        withdrew $298 at 12:27 p.m. on April 1. The officers found a pair of latex gloves
        in the bathroom. Agent Craig identified a receipt from the Comfort Inn in Dickson,
        showing that the [petitioner] checked in at 8:56 p.m. on April 1 and checked out at
        4:43 a.m. on April 2. Agent Craig said he viewed video from the Comfort Inn. In
        the video, the [petitioner] appeared to be wearing the same gray striped shirt found
        in his bedroom.

Id. at *2.

        Edward Maples, the petitioner’s brother who had been staying in the trailer with the

petitioner and Delbert Bettis since returning from California where he was wanted for a parole

violation, gave a statement to police in which he indicated that the petitioner returned home from

the Comfort Inn and changed clothes before leaving for Nashville. However, Maples also told

police that the petitioner was wearing latex gloves with blood on them, had a white garbage bag

with him, and “said he was going to have the mafia kill Maples if Maples testified against him.”

                                                 4

   Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 4 of 36 PageID #: 2312
Id. at *3, 4. Maples also testified at the petitioner’s trial, stating that the petitioner had confessed

to him “that he killed the victim and that ‘she deserved what she got.’” Id. at *7. Maples stated that

he was facing four years of confinement from a parole violation in California but did not agree to

testify against his brother to help his case in California. Id. However, “[o]n redirect examination,

Maples showed the jury his California ‘parole release card,’ showing that his parole violation case

had been discharged. On recross examination, Maples acknowledged that he had told some lies in

this case. He said he lied due to threats he received.” Id. at *8. The petitioner’s brother Delbert

testified that “Maples did not tell him that Maples had seen the [petitioner] with bloody gloves or

that the [petitioner] had claimed he killed the victim,” and that Maples “did not know where the

[petitioner] was.” Id.

        In any event, the petitioner was arrested on the evening of April 2 in Jackson, Mississippi,

and was interviewed by Agent Craig on April 3, 2011. Id. at *2. Agent Craig testified to the results

of that interview, as follows:

        The next day [following the petitioner’s arrest], Agent Craig interviewed the
        [petitioner] and wrote out his statement. The [petitioner] signed the statement in
        which he said the following: On April 1, the [petitioner] went to the victim’s house
        in order to pay his share of the trailer rent, $250. The victim became upset and
        “began talking about Danny,” a man who had rented the [petitioner’s] trailer prior
        to the [petitioner] and his brothers. The victim said Danny owed her $10,000,
        became very angry, and yelled at the [petitioner]. The [petitioner] told her to calm
        down, but she kept yelling and shoved him. The [petitioner] grabbed the victim by
        her hair to stop her, but she “kept coming at” him. The [petitioner] grabbed an
        ashtray off a table and hit the victim on her head two or three times. He pulled out
        a stun gun and hit her neck two or three times, but it did not stop her. The victim
        tried to stab the [petitioner] with a pencil, but the [petitioner] grabbed the victim’s
        hand and broke the pencil. The [petitioner] grabbed the victim’s neck and choked
        her until she stopped fighting. Their altercation lasted about twenty minutes. After
        the [petitioner] choked the victim, he took her car keys, went to his trailer, took a
        shower, and changed clothes. He was wearing a gray shirt, Dickies slacks, and
        loafers. He packed his clothes, put the stun gun in one of his bags, and drove the
        victim’s car to the Comfort Inn. The [petitioner] rented a room and stayed there all
        night. The next morning, he left the victim’s car at a Pilot truck stop, called a cab,
        and had the cab driver take him to the Greyhound bus station in Nashville. The

                                                   5

   Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 5 of 36 PageID #: 2313
         [petitioner], who had four bags, bought a ticket to Shreveport. When the bus
         stopped in Jackson, Mississippi, the police arrested him.

Id.

         Agent Craig further testified that forensic investigation revealed no fingerprints on the blue

ashtray or green money bag at the crime scene, but did reveal the presence of the victim’s blood

on one of the sleeves of the petitioner’s gray striped shirt and the petitioner’s DNA underneath the

fingernails of the victim’s right hand. Id. at *3. Video evidence from the Dickson Walmart

confirmed the petitioner’s purchase of four pieces of luggage and Ensure at 11:42 a.m. on April 1,

2011, as well as his withdrawal from Walmart Financial Services about 45 minutes later. Id. Video

evidence from the Greyhound bus station showed that when the petitioner’s cab arrived at the

station, he and the cab driver unloaded six bags from the cab’s trunk. Id. Agent Craig

acknowledged that the petitioner had purchased his stun gun years prior to his encounter with the

victim, and that “there was no evidence the appellant planned to kill the victim”: “[a]lthough the

[petitoner’s] buying luggage indicated that he planned to leave Dickson, the [petitioner] and his

brothers had discussed leaving prior to April 1,” he had monthly income of $700 in Social Security

disability benefits, and there was no evidence that the petitioner and the victim had had issues in

the past. Id. at *3. But Agent Craig also “acknowledged that photographs of the crime scene

showed two trash cans and that neither can had a trash bag in it,” and stated that “the gloves and

the garbage bag indicated that the [petitioner] altered the crime scene before the victim’s body was

discovered.” Id. at *4.

         The cab driver who responded to the petitioner’s call for a taxi from the Pilot truck stop to

the Greyhound bus station, Michael Adams, testified that the petitioner let him load some of the

petitioner’s bags into the cab’s trunk, but stated as to two of the bags, “let me get these two, I don’t

want you touching these two.” Id. “At some point during the drive, traffic backed up. The

                                                   6

      Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 6 of 36 PageID #: 2314
[petitioner] became nervous and told Adams he was in a hurry. However, the [petitioner] calmed

down when he saw that a wreck was causing the backup.” Id.

         Brian Johnson, the Chief of Police in Burns, Tennessee in April 2011, testified that he went

with Agent Craig to Jackson, Mississippi to interview the petitioner, and that the petitioner stated

that when the victim came at him with the yellow pencil, he “grabbed the victim’s neck and

squeezed it,” that “[d]uring their struggle, the victim tried to pry the [petitioner’s] fingers off of

her,” and that “[t]he petitioner became angry and choked the victim until she stopped breathing.”

Id. Johnson also testified that the petitioner started crying about fifteen minutes into the interview.

Id.

         The State’s proof concluded with the following expert testimony:

         Adele Lewis, the Deputy Chief Medical Examiner for Davidson County, testified
         as an expert in forensic pathology that Dr. Thomas Deering performed the victim’s
         autopsy, that Dr. Deering was unavailable to testify, that she had reviewed Dr.
         Deering’s autopsy report, and that she agreed with Dr. Deering’s findings.[1] The
         victim was four feet, eleven inches tall and weighed one hundred eight pounds. She
         had multiple cuts on the top of her head that appeared to have been caused by her
         head being struck by a blunt object or her head striking a blunt object. She also had
         scrapes across her forehead and left eye, multiple abrasions on her left cheek, and
         bleeding deep under her scalp. The victim’s head and face injuries were consistent
         with her having been hit with an ashtray. Bruises and scrapes on the backs of her
         hands could have been defensive wounds. The victim had an injury behind her left
         ear that was possibly a stab wound from a pencil. She also had an injury to the back
         of her left ear, and it was probably caused by an object or hand hitting her ear. The
         victim had a puncture wound on the tip of her chin and abrasions on her jaw that
1
  On post-conviction appeal, the TCCA recounted the following circumstances surrounding Dr. Lewis’s
testimony:

         The Petitioner’s trial counsel entered an agreed order allowing a substitute medical
         examiner, Dr. Adele Lewis, to testify for Dr. Thomas Deering, the examiner who had
         actually performed the autopsy. In a jury-out hearing, trial counsel objected to certain
         autopsy photographs showing the victim’s broken and excised larynx. The trial court
         determined that a photograph would be admitted but would be reproduced in a black-and-
         white rather than color format. Trial counsel also objected to any testimony from Dr. Lewis
         which would differ from the written autopsy report, and the trial court ruled that as long as
         Dr. Lewis “stay[ed] roughly close” to the report, her testimony would be admitted.

Bettis v. State, 2018 WL 3342830, at *2.
                                                      7

      Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 7 of 36 PageID #: 2315
       were caused by blunt force trauma such as a fist hitting her face. Dr. Lewis
       acknowledged that the wounds also could have been caused by the victim’s own
       fingernails as she tried to get the [petitioner’s] hands off her neck. The victim did
       not have any skull fractures.

       Dr. Lewis testified that the victim’s injuries could have rendered her unconscious
       but that they were not fatal. She said that Dr. Deering “paid special close attention
       to the muscles and the soft tissues and the bones of the neck. Specifically, he did a
       very detailed dissection of these, looking for any injuries.” Dr. Deering found a
       fracture in one of the bones in the victim’s larynx and bleeding around the broken
       bone. The State showed a black and white photograph of the victim’s larynx to the
       jury, and Dr. Lewis said the photograph showed broken thyroid cartilage on the left
       side. Dr. Lewis explained that a significant amount of force must have been applied
       to the victim’s neck and that such an injury was more frequently seen in
       strangulation by hand than strangulation by an object such as a rope. The victim
       also had bite hemorrhages on her tongue, suggesting that she bit her tongue during
       her struggle with the [petitioner]. Dr. Deering’s report stated that the victim’s cause
       of death was “multiple modality trauma,” which Dr. Lewis described as a “term
       that encompasses the fact that this lady not only was . . . beaten or struck with
       something, but also strangled. Another way to have put it would have been blunt
       force injuries to the head and strangulation.” However, “[t]he actual terminal event
       was the strangulation.” Dr. Lewis said that strangulation for at least thirty seconds
       caused unconsciousness and that strangulation for two to four minutes caused
       death.

       On cross-examination, Dr. Lewis acknowledged that she did not know if the victim
       was attacking someone at the time of death and that the wounds on the back of the
       victim’s hands could have been offensive wounds. She also acknowledged that an
       older person’s larynx was easier to break than that of a younger person. The victim
       could have died from strangulation in one to two minutes.

Id. at *9–10. The defense did not put on any proof after the State rested its case.

B. Post-Conviction Review

       The following summation of proceedings before the post-conviction trial court is taken

from the TCCA’s opinion affirming the denial of relief on the petitioner’s claims of ineffective

assistance of trial counsel (Doc. No. 10-25):

       At the post-conviction hearing, Dr. Jon Garrison, a forensic evaluator and expert in
       psychology, testified regarding the Petitioner’s competency. Dr. Garrison
       confirmed that the Petitioner was on medications for physical ailments. He
       evaluated the Petitioner and determined that the Petitioner was competent at the
       time of the post-conviction hearing. He agreed that elderly people such as the

                                                  8

   Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 8 of 36 PageID #: 2316
   Petitioner might have difficulty participating in their own defense due to physical
   ailments. He could not determine if the Petitioner was competent at the time of trial,
   explaining that making a retroactive competency determination would not be
   ethical or possible because competency could vary over time.

   The Petitioner testified that he suffered from high blood pressure and a heart
   condition and that he would experience dizziness and would “lose [his] thoughts”
   if he failed to take his medication. He “believe[d]” he told trial counsel about his
   symptoms before trial. However, he did not recall discussing psychiatric issues,
   mental issues, memory loss, or disorientation with trial counsel. He testified that
   around 2011, he suffered from confusion and memory loss. Trial counsel never
   discussed evaluating the Petitioner’s competency. The Petitioner was not on the
   same medication at the time he was arrested and at the time of the post-conviction
   hearing. He stated that he was currently worse than he was at the time of trial, but
   he ultimately clarified that he felt worse because his physical health had declined
   and not because his mental health had changed.

   The Petitioner stated he had been awake for three or four days prior to his interview
   with Agent Craig in Jackson, Mississippi. He felt tired, “woozy,” and “[j]ust out of
   it” during the interview. He was permitted to take his medication at the Mississippi
   jail. He did not recall telling Agent Craig that he was too tired to participate in the
   interview or “nodding off” during the interview. He did not ask Agent Craig to stop
   the interview.

   The Petitioner testified that he recalled trial counsel informing him that he did not
   have to agree to Dr. Lewis substituting for Dr. Deering, but he did not understand
   that by entering the agreed order, he was waiving his right to challenge her
   testimony.

   Trial counsel testified that he met with the Petitioner numerous times and that he
   and his office staff interviewed potential witnesses. Trial counsel did not have the
   Petitioner evaluated for competency because he saw no evidence of dementia or
   anything else that would cause him to question the Petitioner’s competency. The
   Petitioner “was very helpful all the way through, and he clearly understood
   everything that was going on.” Trial counsel investigated witnesses to try to elicit
   statements regarding the Petitioner’s mental health. Trial counsel stated that he did
   not anticipate having evidence that the Petitioner was not competent, but that he
   referenced the Petitioner’s mental health in his opening statement to emphasize to
   the jury that the Petitioner, like the victim, was elderly and might be less
   accountable for his actions. Trial counsel did not argue to the jury that the Petitioner
   was incompetent but only that his age-related physical and mental health issues
   would diminish his culpability. While Mr. Maples testified that the Petitioner had
   Alzheimer’s disease, trial counsel described Mr. Maples’s testimony in general as
   “delusional.” For example, Mr. Maples testified that he was afraid he was being
   targeted by the mafia and that he had a card issued by the State of California which
   forbade his arrest by any law enforcement officer in any state. Furthermore, the trial

                                              9

Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 9 of 36 PageID #: 2317
    court sustained an objection to Mr. Maples’s testimony that the Petitioner suffered
    from Alzheimer’s disease.

    Trial counsel was not aware that the Petitioner had been awake for several days
    prior to giving the statement to Agent Craig. He did not file a motion to suppress
    because he saw no basis to assert that the statement was obtained in violation of the
    Petitioner’s rights.

    Trial counsel testified that he made a strategic decision to agree to substitute Dr.
    Lewis’s testimony because he thought it was likely she would be limited to the
    information in the autopsy report. This strategy did not work, because Dr. Lewis
    also testified regarding the time it would take to strangle the victim. Trial counsel
    objected to the testimony regarding the crushed larynx and strangulation, but the
    trial court allowed the evidence to be presented to the jury. Dr. Lewis acknowledged
    that the victim’s wounds could have been offensive. Trial counsel agreed that Dr.
    Lewis’s testimony would have been admitted whether or not he had entered into
    the agreed order.

    Trial counsel did not object to the family photographs of the victim because he
    believed that they would be admitted over his objection and because there could be
    a tactical disadvantage to making the objection in front of the jury. He testified that
    while the autopsy photographs were graphic, they were not gory and that the jury
    had no reaction to them. He testified that he reviewed all the autopsy photographs
    and that their admissibility was determined in a jury-out hearing. Trial counsel
    objected to a photograph of the victim’s excised larynx, and the trial court
    determined that the photograph would have to be reproduced in black and white
    instead of color. Trial counsel stated that he chose not to object to the crime scene
    photos because he felt that they supported the Petitioner’s assertion that the victim
    attacked him with a pencil.

    Trial counsel knew that funding was available for a forensic pathologist if he had
    chosen to hire one. He testified that he did not believe that a forensic pathologist
    was necessary because the Petitioner acknowledged having killed the victim by
    strangulation. Instead, the defense strategy was to assert that the Petitioner strangled
    the victim in self-defense after she had grown confused and attacked him. He did
    not think that another pathologist would have disagreed with Dr. Lewis regarding
    the cause of death but acknowledged that expert testimony that the victim’s wounds
    were received during mutual combat would have been helpful.

    Agent Craig testified that he did not record the interview with the Petitioner during
    which the Petitioner made a statement to law enforcement acknowledging that he
    killed the victim. Instead, Agent Craig conducted the interview, summarized the
    Petitioner’s statements in written form, and allowed the Petitioner to review and
    sign the summary. Agent Craig acknowledged that he “probably” did not ask the
    Petitioner about taking medication. He was aware that the Petitioner would have
    been awake for the period of time between the homicide and his arrest. However,

                                              10

Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 10 of 36 PageID #: 2318
       he stated he saw no cause for concern and that it was his policy to make an
       individual determination regarding whether to stop an interview based on the
       suspect’s mental state. According to Agent Craig, the interview lasted a little over
       an hour, and the Petitioner was “locked in,” “focused,” and able to answer
       questions. Agent Craig stated, “I don’t recall anything that would lead me to believe
       that he was unable to follow through with [the interview].” The Petitioner reviewed
       the statement and made no substantive changes. Agent Craig stated that nothing
       during the interview, including the Petitioner’s potential fatigue, raised any
       questions regarding his competency. The Petitioner told Agent Craig that there
       were no issues with his treatment at the jail. Agent Craig acknowledged that
       someone suffering from mental illness would not necessarily recognize it or be able
       to communicate it during an interview. He stated that in the past, he had “probably”
       chosen to continue some interviews where there were concerns of competency but
       had also forgone continuing others.

       The post-conviction court denied relief, finding that the Petitioner had failed to
       establish deficiency or prejudice with regard to each claim. The post-conviction
       court made a finding that it credited the testimony of trial counsel and Agent Craig,
       that the evidence against the Petitioner was “overwhelming,” and that the Petitioner
       had received effective assistance of counsel.

Bettis v. State, 2018 WL 3342830, at *3–5.

                         III. CLAIMS PRESENTED FOR REVIEW

       The pro se petition in this court asserts the following claims:

       (1) The evidence at trial was insufficient to support the petitioner’s conviction for
       premeditated, first-degree murder.

       (2) The decision to allow Dr. Lewis’s testimony that the specific cause of death
       was strangulation lasting a certain number of minutes violated the petitioner’s due
       process rights, since that testimony was outside the content of the autopsy report,
       and his agreement to Dr. Lewis’s substitution as a testifying expert in place of Dr.
       Deering was conditioned on adherence to the written report.

       (3) Trial counsel provided ineffective assistance by failing to:

              (a) Order an evaluation of the petitioner’s competency prior to trial;

              (b) File a motion to suppress the petitioner’s statement to law enforcement;

              (c) File a motion to suppress the victim’s family photographs, photographs
              of the victim’s body at the crime scene, and photographs taken during the
              autopsy.



                                                11

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 11 of 36 PageID #: 2319
(Doc. No. 1 at 5–14.)

                                     IV. LEGAL STANDARD

        The statutory authority of federal courts to issue habeas corpus relief for persons in state

custody is provided by 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA). A federal court may grant habeas relief to a state prisoner “only

on the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). Upon finding a constitutional error on habeas corpus review, a federal

court may only grant relief if it finds that the error “had substantial and injurious effect or influence

in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); Peterson v.

Warren, 311 F. App’x 798, 803–04 (6th Cir. 2009).

        AEDPA was enacted “to reduce delays in the execution of state and federal criminal

sentences, particularly in capital cases . . . and ‘to further the principles of comity, finality, and

federalism.’” Woodford v. Garceau, 538 U.S. 202, 206 (2003) (quoting Williams v. Taylor, 529

U.S. 362, 436 (2000)). AEDPA’s requirements “create an independent, high standard to be met

before a federal court may issue a writ of habeas corpus to set aside state-court rulings.” Uttecht

v. Brown, 551 U.S. 1, 10 (2007) (citations omitted). As the Supreme Court has explained,

AEDPA’s requirements reflect “the view that habeas corpus is a ‘guard against extreme

malfunctions in the state criminal justice systems,’ not a substitute for ordinary error correction

through appeal.” Harrington v. Richter, 562 U.S. 86, 102–03 (2011) (quoting Jackson v. Virginia,

443 U.S. 307, 332 n.5 (1979)). Where state courts have ruled on a claim, AEDPA imposes “a

substantially higher threshold” for obtaining relief than a de novo review of whether the state

court’s determination was incorrect. Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (citing

Williams v. Taylor, 529 U.S. at 410).



                                                   12

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 12 of 36 PageID #: 2320
       Specifically, a federal court may not grant habeas relief on a claim rejected on the merits

in state court unless the state decision was “contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the United States,” or

“was based on an unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d)(1), (d)(2). A state court’s legal decision is “contrary

to” clearly established federal law under Section 2254(d)(1) “if the state court arrives at a

conclusion opposite to that reached by [the Supreme] Court on a question of law or if the state

court decides a case differently than [the Supreme] Court has on a set of materially

indistinguishable facts.” Williams v. Taylor, 529 U.S. at 412–13. An “unreasonable application”

occurs when “the state court identifies the correct legal principle from [the Supreme] Court’s

decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. A

state court decision is not unreasonable under this standard simply because the federal court finds

it erroneous or incorrect. Id. at 411. Rather, the federal court must determine that the state court’s

decision applies federal law in an objectively unreasonable manner. Id. at 410–12.

       Similarly, a district court on habeas review may not find a state court factual determination

to be unreasonable under Section 2254(d)(2) simply because it disagrees with the determination;

rather, the determination must be “‘objectively unreasonable’ in light of the evidence presented in

the state court proceedings.” Young v. Hofbauer, 52 F. App’x 234, 236 (6th Cir. 2002). “A state

court decision involves ‘an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding’ only if it is shown that the state court’s presumptively

correct factual findings are rebutted by ‘clear and convincing evidence’ and do not have support

in the record.” Matthews v. Ishee, 486 F.3d 883, 889 (6th Cir. 2007) (quoting Section 2254(d)(2)

and (e)(1)); but see McMullan v. Booker, 761 F.3d 662, 670 & n.3 (6th Cir. 2014) (observing that



                                                 13

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 13 of 36 PageID #: 2321
the Supreme Court has not clarified the relationship between (d)(2) and (e)(1) and the panel did

not read Matthews to take a clear position on a circuit split about whether clear and convincing

rebutting evidence is required for a petitioner to survive (d)(2)). Moreover, under Section

2254(d)(2), “it is not enough for the petitioner to show some unreasonable determination of fact;

rather, the petitioner must show that the resulting state court decision was ‘based on’ that

unreasonable determination.” Rice v. White, 660 F.3d 242, 250 (6th Cir. 2011).

       The standard set forth in 28 U.S.C. § 2254(d) for granting relief on a claim rejected on the

merits by a state court “is a ‘difficult to meet’ and ‘highly deferential standard for evaluating state-

court rulings, which demands that state-court decisions be given the benefit of the doubt.’” Cullen

v. Pinholster, 563 U.S. 170, 181 (2011) (quoting Richter, 562 U.S. at 102, and Woodford v.

Visciotti, 537 U.S. 19, 24 (2002) (per curiam)). The petitioner bears the burden of proof.

Pinholster, 563 U.S. at 181.

       Even that demanding review, however, is ordinarily only available to state inmates who

have fully exhausted their remedies in the state court system. A federal court may not grant a writ

of habeas corpus on behalf of a state prisoner unless, with certain exceptions, the prisoner has

presented the same claim sought to be redressed in a federal habeas court to the state courts.

Pinholster, 563 U.S. at 182; Kelly v. Lazaroff, 846 F.3d 819, 828 (6th Cir. 2017) (quoting Wagner

v. Smith, 581 F.3d 410, 417 (6th Cir. 2009)) (petitioner must present the “same claim under the

same theory” to the state court). This rule has been interpreted by the Supreme Court as one of

total exhaustion, Rose v. Lundy, 455 U.S. 509 (1982), meaning that each and every claim set forth

in the federal habeas corpus petition must have been presented to the state appellate court. Picard

v. Connor, 404 U.S. 270 (1971); see also Pillette v. Foltz, 824 F.2d 494, 496 (6th Cir. 1987)

(exhaustion “generally entails fairly presenting the legal and factual substance of every claim to



                                                  14

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 14 of 36 PageID #: 2322
all levels of state court review”). Moreover, the substance of the claim must have been presented

as a federal constitutional claim. Gray v. Netherland, 518 U.S. 152, 162–63 (1996).

        The procedural default doctrine is ancillary to the exhaustion requirement. See Edwards v.

Carpenter, 529 U.S. 446 (2000) (noting the interplay between the exhaustion rule and the

procedural default doctrine). If the state court decides a claim on an independent and adequate

state ground, such as a procedural rule prohibiting the state court from reaching the merits of the

constitutional claim, a petitioner ordinarily is barred from seeking federal habeas review.

Wainwright v. Sykes, 433 U.S. 72, 81–82 (1977); see also Walker v. Martin, 562 U.S. 307, 315

(2011) (“A federal habeas court will not review a claim rejected by a state court if the decision of

the state court rests on a state law ground that is independent of the federal question and adequate

to support the judgment”); Coleman v. Thompson, 501 U.S. 722 (1991) (same). If a claim has never

been presented to the state courts, but a state court remedy is no longer available (e.g., when an

applicable statute of limitations bars a claim or state law deems the claim waived), 2 then the claim

is technically exhausted, but procedurally barred. Coleman, 501 U.S. at 731–32.

        If a claim is procedurally defaulted, “federal habeas review of the claim is barred unless

the prisoner can demonstrate cause for the default and actual prejudice as a result of the alleged

violation of federal law, or demonstrate that failure to consider the claims will result in a

fundamental miscarriage of justice.” Id. at 750. The burden of showing cause and prejudice to

excuse defaulted claims is on the habeas petitioner. Lucas v. O’Dea, 179 F.3d 412, 418 (6th Cir.


2
  The Tennessee Post-Conviction Procedure Act provides that “[i]n no event may more than one (1) petition
for post-conviction relief be filed attacking a single judgment,” and establishes a one-year statute of
limitations for filing that one petition. Tenn. Code Ann. § 40-30-102(a) and (c). The Act further provides
that “[a] ground for relief is waived if the petitioner personally or through an attorney failed to present it
for determination in any proceeding before a court of competent jurisdiction in which the ground could
have been presented,” unless that ground could not be presented due to unconstitutional state action, or is
based on a new and retroactive constitutional right that was not recognized at the time of trial. Id. § 40-30-
106(g).
                                                     15

    Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 15 of 36 PageID #: 2323
1999) (citing Coleman, 501 U.S. at 754). “‘[C]ause’ under the cause and prejudice test must be

something external to the petitioner, something that cannot fairly be attributed to him[;] . . . some

objective factor external to the defense [that] impeded . . . efforts to comply with the State’s

procedural rule.” Coleman, 501 U.S. at 753 (emphasis in original). Examples of cause include the

unavailability of the factual or legal basis for a claim or interference by officials that makes

compliance “impracticable.” Id. To establish prejudice, a petitioner must demonstrate that the

constitutional error “worked to his actual and substantial disadvantage.” Perkins v. LeCureux, 58

F.3d 214, 219 (6th Cir. 1995) (quoting United States v. Frady, 456 U.S. 152, 170 (1982)); see also

Ambrose v. Booker, 684 F.3d 638, 649 (6th Cir. 2012) (finding that “having shown cause,

petitioners must show actual prejudice to excuse their default”). “When a petitioner fails to

establish cause to excuse a procedural default, a court does not need to address the issue of

prejudice.” Simpson v. Jones, 238 F.3d 399, 409 (6th Cir. 2000). Likewise, if a petitioner cannot

establish prejudice, the question of cause is immaterial.

       Because the cause and prejudice standard is not a perfect safeguard against fundamental

miscarriages of justice, the United States Supreme Court has recognized a narrow exception to the

cause requirement where a constitutional violation has “probably resulted” in the conviction of

one who is “actually innocent” of the substantive offense. Dretke v. Haley, 541 U.S. 386, 392

(2004) (citing Murray v. Carrier, 477 U.S. 478, 495–96 (1986)); accord Lundgren v. Mitchell, 440

F.3d 754, 764 (6th Cir. 2006).

                                          V. ANALYSIS

       A. Sufficiency of the Evidence

       The petitioner’s first claim is a challenge to the sufficiency of the evidence supporting his

first-degree murder conviction. Specifically, he argues that the evidence shows that the victim’s



                                                 16

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 16 of 36 PageID #: 2324
death was not premeditated but accidental, that he “was in a very excited state of mind, trying to

stop the attack” by the victim, and that “[n]othing about the killing suggests that this was anything

other than manslaughter or second degree murder.” (Doc. No. 1 at 7.) The petitioner exhausted

this claim by raising it before the TCCA on direct appeal.

       The TCCA properly stated the applicable standard as “whether, after reviewing the

evidence in the light most favorable to the State, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.’” State v. Bettis, 2013 WL 5436702, at

*10 (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). In accord with this standard, “a

reviewing court ‘faced with a record of historical facts that supports conflicting inferences must

presume––even if it does not affirmatively appear in the record––that the trier of fact resolved any

such conflicts in favor of the prosecution, and must defer to that resolution.’” Cavazos v. Smith,

565 U.S. 1, 6 (2011) (quoting Jackson, 443 U.S. at 326)). Thus, a federal habeas court must resist

substituting its own opinion for that of the convicting jury, York v. Tate, 858 F.2d 322, 329 (6th

Cir. 1988), particularly when it comes to matters of witness credibility, which “is an issue to be

left solely within the province of the jury.” Knighton v. Mills, No. 3:07-cv-2, 2011 WL 3843696,

at *6 (E.D. Tenn. Aug. 29, 2011) (citing, e.g., Deel v. Jago, 967 F.2d 1079, 1086 (6th Cir. 1992)).

       In addition to this requirement of deference to the jury verdict concerning the substantive

elements of the crime under state law, this court must defer to the TCCA’s consideration of that

verdict under AEDPA. See Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir. 2008) (stating that “the

law commands deference at two levels” when adjudicating sufficiency-of-the-evidence claim).

Here, the TCCA gave the following description of the statutory elements the jury had to consider:

       First degree premeditated murder is the “premeditated and intentional killing of
       another.” Tenn. Code Ann. § 39–13–202(a)(1). A person “acts intentionally with
       respect to . . . a result of the conduct when it is the person’s conscious objective or
       desire to . . . cause the result.” Tenn. Code Ann. § 39–11–302(a). Premeditation

                                                 17

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 17 of 36 PageID #: 2325
       involves “an act done after the exercise of reflection and judgment” and “means
       that the intent to kill must have been formed prior to the act itself.” Tenn. Code
       Ann. § 39–13–202(d). “It is not necessary that the purpose to kill pre-exist in the
       mind of the accused for any definite period of time.” Id. “Premeditation may be
       proved by circumstantial evidence.” State v. Brooks, 249 S.W.3d 323, 329 (Tenn.
       2008). “Premeditation may be established by any evidence from which a rational
       trier of fact may infer that the killing was done ‘after the exercise of reflection and
       judgment.’” State v. Leach, 148 S.W.3d 42, 53 (Tenn. 2004) (quoting Tenn. Code
       Ann. § 39–13–202(d)). A defendant’s use of a deadly weapon against an unarmed
       victim, a lack of provocation on the part of the victim, a defendant’s failure to
       provide aid or assistance to the victim, and a defendant’s calmness soon after the
       killing are all established factors from which a jury may infer premeditation. See
       Brooks, 249 S.W.3d at 329; Leach, 148 S.W.3d at 53–54. Second degree murder is
       the knowing killing of another. Tenn. Code Ann. § 39–13–210(a)(1). A person acts
       knowingly with respect to a result of the person’s conduct when the person is aware
       that the conduct is reasonably certain to cause the result. Tenn. Code Ann. § 39–
       11–106(a)(20).

       The trial court instructed the jury on self-defense. Our Code provides that the use
       of force likely to cause death or serious bodily injury may be justified when a person
       (1) “has a reasonable belief that there is an imminent danger of death or serious
       bodily injury”; (2) “[t]he danger creating the belief of imminent death or serious
       bodily injury is real, or honestly believed to be real at the time”; and (3) “[t]he belief
       of danger is founded upon reasonable grounds.” Tenn. Code Ann. § 39–11–
       611(b)(2). Self-defense is a fact question for the jury. State v. Clifton, 880 S.W.2d
       737, 743 (Tenn. Crim. App. 1994); State v. Ivy, 868 S.W.2d 724, 727 (Tenn. Crim.
       App. 1993). When a defendant relies upon a theory of self-defense, it is the State’s
       burden to show that the defendant did not act in self-defense. State v. Sims, 45
       S.W.3d 1, 10 (Tenn. 2001).

State v. Bettis, 2013 WL 5436702, at *11. The TCCA then considered the sufficiency of the proof

of those elements in the petitioner’s case, as follows:

       Taken in the light most favorable to the State, the evidence shows that the appellant
       went to the victim’s home to talk with her about paying only a portion of his rent.
       The victim became angry with the appellant, they argued, and an altercation ensued.
       During the altercation, the appellant, who weighed over two hundred pounds, hit
       the victim, who weighed one hundred eight pounds, in the head several times with
       an ashtray and “tased” her. He then strangled the victim. Dr. Lewis testified that
       the appellant had to strangle the victim for at least thirty seconds in order to render
       her unconscious and that he had to strangle her for two to four minutes in order to
       kill her. Although the appellant claimed that the victim attacked him with a pencil,
       the victim’s autopsy report shows that she may have been stabbed with the pencil.
       The appellant was not injured during their altercation, and he did not render aid to
       the victim. Instead, he drove the victim’s car to the Comfort Inn and spent the night.

                                                  18

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 18 of 36 PageID #: 2326
       At some point, the appellant changed his clothes at his trailer and altered the crime
       scene. He drove the victim’s car to the Pilot truck stop, called a taxi, hired Michael
       Adams to drive him to Nashville, and boarded a bus to Shreveport. Based upon the
       evidence, the jury could have found that the appellant killed the victim intentionally
       and with premeditation. Because the evidence is sufficient to show that the
       appellant acted intentionally, the evidence also is sufficient to show that he acted
       knowingly. See Tenn. Code Ann. § 39–11–301(a)(2) (“When acting knowingly
       suffices to establish an element, that element is also established if a person acts
       intentionally.”). It was within the jury’s province to reject the appellant’s theory of
       self-defense. Thus, the evidence is sufficient to support the appellant’s murder
       convictions.

Id.

       This court has reviewed the transcript of the petitioner’s trial and finds that the TCCA’s

decision is supported in the record. There is ample evidence from which a rational juror could find

that the petitioner intentionally killed the victim, not least of which is the sheer amount of force he

used against a person half his bodyweight––including repeated blows to the victim’s head with an

ashtray, use of a taser, and a prolonged stranglehold––and the arrangements he made earlier on the

day of the killing to buy additional luggage and withdraw a sizable amount of cash. Furthermore,

as the TCCA noted, “[a]lthough the [petitioner] claimed that the victim attacked him with a pencil,

the victim’s autopsy report shows that she may have been stabbed with the pencil”; plus, [t]he

[petitioner] was not injured during their altercation, and he did not render aid to the victim.” Id.

       The petitioner argues that the evidence of first-degree murder is insufficient by relying on

the portions of Agent Craig’s testimony that support the petitioner’s theory that, in the absence of

compelling evidence that he planned to kill the victim before arriving at her residence on April 1,

2011, his actions during their altercation must be construed as an overzealous attempt to force the

victim into submission which resulted in her accidental death, rather than an intentional decision

to kill her. (Doc. No. 1 at 6–7.) But, as noted above, it is the sole province of the jury to weigh the

credibility of witnesses and to draw inferences from whatever testimony (or portion thereof) it



                                                  19

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 19 of 36 PageID #: 2327
chooses to credit. See Moreland v. Bradshaw, 699 F.3d 908, 920 (6th Cir. 2012) (citing United

States v. Bond, 22 F.3d 662, 667 (6th Cir. 1994)); Tenpenny v. United States, 285 F.2d 213, 214

(6th Cir. 1960) (recognizing that criminal jury could disbelieve exculpatory portion of witness’s

testimony and credit inculpatory portion) (citing, e.g., Norfolk & Western Ry. Co. v. McKenzie,

116 F.2d 632, 635 (6th Cir. 1941)). Accordingly, although Agent Craig concluded that certain

evidence did not support a prior plan to kill the victim (the petitioner had not had issues with the

victim in the past and bought new luggage to pursue a preexisting plan to move away from

Dickson), the jury was free to draw a different inference from other evidence (such as the luggage

purchase and cash withdrawal coinciding with the victim’s death, Agent Craig’s testimony that the

crime scene had been altered, and Edward Maples’s testimony to the petitioner’s words and actions

the morning after the killing). See Norfolk & Western Ry. Co., 116 F.2d at 635 (explaining that,

“once a witness is determined by the judge to be qualified to speak, the weight and credibility of

every portion of his testimony is for the jury,” which “alone is charged with forming a conclusion

as to the truth of the testimony offered”). As the TCCA found, “[b]ased upon the evidence, the

jury could have found that the [petitioner] killed the victim intentionally and with premeditation,”

without any justifiable need to use lethal force in self-defense. State v. Bettis, 2013 WL 5436702,

at *11.

          Even if this court disagreed with the TCCA’s finding, the court may not rely on its own

opinion of the weight due the testimonial and other evidence but must defer to the jury’s resolution

of evidentiary conflicts. Moreland, 699 F.3d at 920 (quoting Jackson, 443 U.S. at 326). Notably,

“the prosecution is not under an affirmative duty to rule out every hypothesis except that of guilt

beyond a reasonable doubt.” Id. at 921 (citing Jackson, supra). In other words, the State did not

have to establish the impossibility of the defense theory in order to prove beyond a reasonable



                                                20

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 20 of 36 PageID #: 2328
doubt that the petitioner was guilty of an intentional and premeditated killing that was not carried

out in self-defense. The evidence was sufficient for a rational juror to find that the State carried its

burden, and the TCCA reasonably determined this issue with due deference to the jury’s province

to resolve evidentiary conflicts. The petitioner’s claim to the contrary is without merit.

        B. Due Process/Scope of Expert Testimony

        The petitioner’s second claim is that the trial court violated his due process rights by

allowing Dr. Lewis to testify that the specific cause of death was strangulation lasting a certain

number of minutes. Specifically, the petitioner argues that this testimony was outside the content

of the autopsy report, and his agreement to Dr. Lewis’s substitution as a testifying expert in place

of Dr. Deering was conditioned on adherence to the written report. (Doc. No. 1 at 8–9.) He claims

that he was deprived of notice that Dr. Lewis “would be allowed to testify as to how strangulation

was the specific cause of death and how long strangulation would take to bring about death”; that

this lack of notice deprived him of the opportunity to seek his own expert on the issue of

strangulation; and that Dr. Lewis’s testimony “about the cause of death being one single cause as

opposed to a variety of causes combined, as suggested from the autopsy report,” therefore violated

his Fourteenth Amendment right to due process. (Id. at 9.)

        On direct appeal, the petitioner claimed error in the trial court’s decision to allow such

testimony from Dr. Lewis (see Doc. No. 10-9 at 8, 14–16), calling it “fundamentally unfair and a

denial of Due Process” in addition to a violation of the notice requirement of Tennessee Rule of

Criminal Procedure 16(c) (id. at 15). However, as the State points out, he did not present the claim

as one implicating his federal constitutional rights.

        Before seeking a federal writ of habeas corpus, a state prisoner must exhaust available state

remedies, 28 U.S.C. § 2254(b)(1), thereby giving the state the “opportunity to pass upon and



                                                  21

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 21 of 36 PageID #: 2329
correct alleged violations of its prisoners’ federal rights.” Duncan v. Henry, 513 U.S. 364, 365

(1995) (per curiam) (quoting Picard v. Connor, 404 U.S. 270, 275 (1971)) (internal quotation

marks omitted). To provide the state with the necessary “opportunity,” the prisoner must “fairly

present” his claim in each appropriate state court, thereby alerting that court to the federal nature

of the claim. Id. at 365–66; O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). A claim is “fairly

presented” where the petitioner “asserted both the factual and legal basis for his claim to the state

courts.” McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000) (citation omitted). There are four

ways a petitioner can “fairly present” his federal constitutional claim to the state courts:

        (1) reliance upon federal cases employing constitutional analysis; (2) reliance upon
        state cases employing federal constitutional analysis; (3) phrasing the claim in
        terms of constitutional law or in terms sufficiently particular to allege a denial of a
        specific constitutional right; or (4) alleging facts well within the mainstream of
        constitutional law.

Id. (citation omitted).

        Although the petitioner used the words “fundamentally unfair” and “Due Process” on direct

appeal, it is clear that he did not satisfy any of the methods outlined above for “fairly presenting”

a federal constitutional claim to the state court. He did not rely upon federal or state cases

employing federal constitutional analysis, but cited only the state procedural rule requiring prompt

disclosure of additional autopsy results discovered before or during trial; he did not phrase the

claim in terms of constitutional law or in terms sufficiently particular to allege a denial of a specific

constitutional right; and he did not allege facts within the mainstream of constitutional law. See

McMeans, 228 F.3d at 681 (“General allegations of the denial of rights to a ‘fair trial’ and ‘due

process’ do not ‘fairly present’ claims that specific constitutional rights were violated.”). The

petitioner cannot now remedy his failure to present this claim to the Tennessee state courts, because

Tennessee law does not allow prisoners to raise for the first time on collateral review a claim that



                                                   22

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 22 of 36 PageID #: 2330
could have been brought on direct appeal, and because the statute of limitations for raising any

such claims in the Tennessee state courts has long-since run. Tenn. Code Ann. § 40-30-102(c) and

(g).

       Accordingly, the petitioner’s federal due process claim based on the allowance of

testimony from Dr. Lewis that went beyond the opinions expressed in Dr. Deering’s autopsy report

is “technically exhausted, yet procedurally defaulted.” Atkins v. Holloway, 792 F.3d 654, 657 (6th

Cir. 2015). The petitioner has not demonstrated cause for the procedural default and actual

prejudice resulting from the alleged constitutional error, or that failure to consider the claim will

result in a “fundamental miscarriage of justice,” Coleman v. Thompson, 501 U.S. 722, 750 (1991),

as is required in order to obtain consideration of a defaulted claim. The claim is thus not properly

before this court for review.

       Alternatively, even if the court could consider this claim, the petitioner’s argument that the

TCCA’s decision violated his Fourteenth Amendment due process rights and was based on an

unreasonable determination of the facts in light of the evidence presented at trial (Doc. No. 1 at 9)

has no merit. After noting that the decision on whether to allow expert testimony lies firmly within

the discretion of the trial court, the TCCA determined as follows:

       Dr. Deering’s report states that a forensic neck dissection revealed “hemorrhages
       around the left posterior larynx and there was a fracture of the superior cornu of the
       larynx.” The report also states that “the best cause of death is multiple modality
       trauma. The neck injuries may have been caused by strangulation. The manner of
       death is homicide.” Thus, the appellant was aware that strangulation was going to
       be an issue at trial. The appellant agreed that Dr. Lewis could testify about the
       autopsy report in the event of Dr. Deering’s absence, and Dr. Lewis testified at trial,
       without any objection from the appellant, as an expert in forensic pathology.
       Therefore, we cannot conclude that the trial court abused its discretion by allowing
       Dr. Lewis to testify about strangulation as the victim’s specific cause of death or
       about the amount of time required for the appellant to have strangled the victim to
       death.




                                                 23

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 23 of 36 PageID #: 2331
State v. Bettis, 2013 WL 5436702, at *13. Generally, “state-court evidentiary rulings cannot rise

to the level of due process violations unless they ‘offend[ ] some principle of justice so rooted in

the traditions and conscience of our people as to be ranked as fundamental.’” Wilson v. Sheldon,

874 F.3d 470, 475–76 (6th Cir. 2017) (quoting Montana v. Egelhoff, 518 U.S. 37, 43 (1996)). “To

show a due process violation under AEDPA rooted in an evidentiary ruling,” the Sixth Circuit “has

typically required a Supreme Court case establishing a due process right with regard to that specific

kind of evidence.” Moreland, 699 F.3d at 923 (citations omitted). The petitioner has not identified

any fundamental principle of justice or Supreme Court decision that was flouted in the state courts’

handling of the expert testimony and reporting on the victim’s injuries and cause of death, nor is

one apparent to the court. 3 Nor has the petitioner identified any factual determination (such as the

TCCA’s finding that he “was aware that strangulation was going to be an issue at trial” based on

the content of Dr. Deering’s report) that could be found unreasonable in light of his admission to

authorities that he “choked [the victim] until she stopped fighting.” State v. Bettis, 2013 WL

5436702, at *2, 4; (Doc. No. 10-3 at 59; Doc. No. 10-7 at 116–19.) The petitioner would therefore

not be entitled to relief on this claim even if it were properly exhausted.

        C. Ineffective Assistance of Counsel

        The petitioner’s third claim is that he received the ineffective assistance of counsel, in

violation of his Sixth and Fourteenth Amendment rights, when trial counsel failed: to order an

evaluation of the petitioner’s competence prior to trial (claim 3(a)); to file a motion to suppress the

petitioner’s statement to law enforcement (claim 3(b)); and to file a motion to suppress the victim’s

family photographs, photographs of the victim’s body at the crime scene, and photographs taken



3
 Notably, the petitioner explicitly waived “any and all objections to Dr. Deering’s absence, including any
confrontation issue created by [his] absence,” in his pretrial agreement to Dr. Lewis’s substitution for Dr.
Deering. (Doc. No. 10-1 at 72–73.)
                                                    24

    Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 24 of 36 PageID #: 2332
during the autopsy (claim 3(c)). All ineffective-assistance claims except the third part of claim 3(c)

were properly exhausted before the TCCA.

       Federal claims of ineffective assistance of counsel are subject to the highly deferential two-

prong standard of Strickland v. Washington, 466 U.S. 668 (1984), which asks: (1) whether counsel

was deficient in representing the defendant; and (2) whether counsel’s alleged deficiency

prejudiced the defense so as to deprive the defendant of a fair trial. Id. at 687. To meet the first

prong, a petitioner must establish that his attorney’s representation “fell below an objective

standard of reasonableness,” and must overcome the “strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that . . . the challenged action ‘might be considered sound trial

strategy.’” Id. at 688–89. The “prejudice” component of the claim “focuses on the question of

whether counsel’s deficient performance renders the result of the trial unreliable or the proceeding

fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372 (1993). Prejudice, under

Strickland, requires showing that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Strickland, 466 U.S.

at 694. “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id.

       As discussed above, however, a federal court may not grant habeas relief on a claim that

has been rejected on the merits by a state court, unless the petitioner shows that the state court’s

decision “was contrary to” law clearly established by the United States Supreme Court, or that it

“involved an unreasonable application of” such law, or that it “was based on an unreasonable

determination of the facts” in light of the record before the state court. 28 U.S.C. §§ 2254(d)(1)

and (2); Williams v. Taylor, 529 U.S. 362, 412 (2000). Thus, when an exhausted claim of



                                                 25

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 25 of 36 PageID #: 2333
ineffective assistance of counsel is raised in a federal habeas petition, the question to be resolved

is not whether the petitioner’s counsel was ineffective. Rather, “[t]he pivotal question is whether

the state court’s application of the Strickland standard was unreasonable.” Harrington v. Richter,

562 U.S. at 101. As the Supreme Court clarified in Harrington,

       This is different from asking whether defense counsel’s performance fell below
       Strickland’s standard. Were that the inquiry, the analysis would be no different than
       if, for example, this Court were adjudicating a Strickland claim on direct review of
       a criminal conviction in a United States district court. Under AEDPA, though, it is
       a necessary premise that the two questions are different. For purposes of
       § 2254(d)(1), an unreasonable application of federal law is different from an
       incorrect application of federal law. A state court must be granted a deference and
       latitude that are not in operation when the case involves review under the Strickland
       standard itself.

Id. (internal quotation marks and citation omitted). The TCCA correctly identified and summarized

the Strickland standard applicable to the petitioner’s claims of ineffective assistance. Bettis v.

State, 2018 WL 3342830, at *6. Accordingly, the critical question is whether the state court applied

Strickland reasonably in reaching its conclusions on each ground raised by the petitioner.

               1. Claim 3(a) –– Competency

       The petitioner claims that counsel, knowing that the petitioner experienced symptoms of

cognitive decline significant enough to mention in his opening statement, should have obtained a

mental evaluation to determine the petitioner’s competency prior to trial. (Doc. No. 1 at 11.) He

argues that “[w]hile a competency evaluation was performed and submitted as part of the post-

conviction evidentiary hearings, where the Petitioner was found competent, it is possible that he

was not competent at the point of his trial several years earlier.” (Id.) The TCCA concluded that

this claim had no merit, as follows:

       At the post-conviction hearing, the Petitioner questioned trial counsel about his
       opening statement, where trial counsel noted that the Petitioner had some of the
       “same symptoms” of dementia that the victim had. Trial counsel acknowledged that
       Mr. Maples testified that the Petitioner had “Alzheimer’s real bad, just like our

                                                 26

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 26 of 36 PageID #: 2334
       mother had” but noted that Mr. Maples was not a credible witness. The Petitioner’s
       other brothers, Mr. Delbert Bettis and Mr. Pugh, testified that the Petitioner would
       “zone out,” but they did not testify that he had any significant mental health
       problems. Mr. Delbert Bettis testified that the Petitioner did not have any trouble
       remembering names.

       At the post-conviction hearing, both trial counsel and Agent Craig testified that the
       Petitioner did not appear to have any mental impairment, and the trial court credited
       their testimony. Trial counsel testified that the Petitioner was “helpful” during trial
       and that “he clearly understood everything that was going on.” While trial counsel
       emphasized evidence regarding the Petitioner’s age and mental or physical health
       in an effort to reduce culpability, he stated that he did not have any reason to doubt
       the Petitioner’s competency. Furthermore, Dr. Garrison, who found the Petitioner
       competent at the time of the hearing, testified that he could make no retroactive
       determination of the Petitioner’s competency at the time of trial. Because the post-
       conviction court credited trial counsel’s testimony that he had no reason to doubt
       the Petitioner’s competency, the Petitioner has not shown deficiency. Neither has
       he demonstrated that, but for the failure to have him evaluated, he would have been
       found incompetent and would not have had to stand trial.

Bettis v. State, 2018 WL 3342830, at *7.

       The TCCA reasonably applied the Strickland standard in concluding that the record before

it supported the post-conviction trial court’s finding (Doc. No. 10-21 at 85) that counsel was not

deficient in failing to have the petitioner evaluated and the petitioner was not prejudiced by that

failure. This record included (1) trial counsel’s testimony that, notwithstanding his presentation to

the jury in opening statements, the petitioner did not display any behavior prior to or during trial

that raised a question as to his competence, (2) Agent Craig’s testimony confirming that the

petitioner appeared competent in his interview, and (3) the fact that the petitioner was evaluated

and found to be competent during post-conviction proceedings, with no countervailing evidence

aside from the petitioner’s testimony that he believed he was incompetent. Under AEDPA, this

ends the inquiry. Accordingly, habeas relief is not warranted based on counsel’s failure to obtain

a competency evaluation prior to trial.




                                                 27

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 27 of 36 PageID #: 2335
               2. Claim 3(b) –– Statement to Law Enforcement

       The petitioner claims that counsel performed deficiently in failing to seek the suppression

of the statement the petitioner gave to Agent Craig and Chief Johnson, in which he confessed to

killing the victim. He asserts that, had counsel sought suppression of the statement, it might have

been excluded as unreliable because “the facts in his case support that his statement was made at

a time when he had been awake for many days” and “was not mentally alert.” (Doc. No. 1 at 11.)

He suggests that counsel should have filed this suppression motion even if he did not believe there

were grounds supporting the motion, because his statement was the strongest evidence against

him. (Id. at 11–12.) The TCCA rejected these arguments, reaching the following conclusions:

       Here, the post-conviction court credited trial counsel’s testimony that the Petitioner
       did not inform him that the Petitioner had been awake for several days prior to
       making the statement. Accordingly, the Petitioner has not shown deficiency. To
       demonstrate prejudice, the petitioner must show a reasonable probability that the
       motion would have been granted and that the outcome of the proceeding would
       thereby have been altered. See Jason Lee Holley v. State, No. M2017-00510-CCA-
       R3-PC, 2017 WL 5197295, at *5 (Tenn. Crim. App. Nov. 9, 2017), perm. app.
       denied (Tenn. Feb. 14, 2018). At the post-conviction hearing, the Petitioner
       essentially testified that he was affected by sleep deprivation and that his statement
       was not voluntary. Agent Craig, on the other hand, testified that the Petitioner did
       not appear excessively sleepy and that he was “locked in,” “focused,” and able to
       answer questions. Agent Craig stated, “I don’t recall anything that would lead me
       to believe that he was unable to follow through with [the interview].” The interview
       lasted a little over one hour. While lack of sleep may affect the voluntariness of a
       statement, State v. Climer, 400 S.W.3d 537, 568 (Tenn. 2013), the post-conviction
       court here credited the statements of Agent Craig over those of the Petitioner. Agent
       Craig testified that the Petitioner did not appear to be affected by lack of sleep.
       Although the Petitioner asserts that the interview was unreliable because it was not
       recorded, Agent Craig was not required to record the interview. See State v. Godsey,
       60 S.W.3d 759, 771 (Tenn. 2001). Accordingly, the Petitioner has not demonstrated
       a reasonable probability that the motion would have succeeded. Given the nature
       of the physical evidence implicating the Petitioner, neither has he shown a
       reasonable probability that the success of the motion would have changed the
       outcome of the trial. He is not entitled to relief.

Bettis v. State, 2018 WL 3342830, at *7.




                                                28

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 28 of 36 PageID #: 2336
       The TCCA reasonably concluded that, while lack of sleep may impact the voluntariness of

a confession in certain circumstances, the post-conviction testimony in the petitioner’s case

established that counsel was not aware of such grounds for suppressing the petitioner’s statement,

and that Agent Craig did not observe any effects of sleep deprivation during the interview that

produced the petitioner’s statement. The only evidence supporting the petitioner’s contrary claim

that counsel was aware of grounds for suppression was his own post-conviction testimony, which

the trial court did not credit. Under these circumstances, the TCCA appropriately deferred to the

post-conviction trial court’s credibility finding, noting that the petitioner had not made the

evidentiary showing required to upset that finding and therefore failed to demonstrate deficient

performance. This court must also defer to that credibility determination, as the record does not

reveal it to be “clearly erroneous.” Al-Khafajy v. Dist. Dir., ICE New Orleans Field Off., No. 3:19-

cv-00248, 2020 WL 5748877, at *8 (M.D. Tenn. Sept. 25, 2020) (quoting Howell v. Hodge, 710

F.3d 381, 386 (6th Cir. 2013)) (finding that TCCA reasonably rejected claim that plea was

involuntary, where petitioner “‘merely refer[red] to his own testimony’ at the evidentiary hearing,

which the state court found to be less credible than counsel’s contrary testimony”).

       The TCCA also reasonably found that the petitioner failed to show prejudice from any

deficient failure of counsel to seek suppression of his statement, as he did not establish any reason

to believe that a motion to suppress would have succeeded if filed, or that the outcome of the trial

would have changed if the statement had been suppressed, given the strength of the physical

evidence against the petitioner––which included the victim’s hair and blood on his clothes and his

DNA underneath the victim’s fingernails.




                                                 29

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 29 of 36 PageID #: 2337
          In sum, the petitioner has not shown that the TCCA unreasonably applied Strickland in

concluding that counsel was not ineffective in failing to seek suppression of his statement. He is

thus not entitled to habeas relief on these grounds.

                  3. Claim 3(c) –– Photographs

          The petitioner claims that trial counsel was ineffective in failing to file a motion to suppress

the victim’s family photographs, photographs of the victim’s body at the crime scene, and

photographs taken during the autopsy. The petitioner argues that all three sets of photographs were

subject to exclusion from evidence because of their propensity to arouse the jury’s sympathies (in

the case of the family photographs) or otherwise to unfairly prejudice his defense due to their

graphic nature. The State asserts that the claims regarding the family and crime-scene photographs

were properly exhausted in state court, but that the claim regarding autopsy photographs was

procedurally defaulted when the petitioner failed to introduce those photographs into the appellate

record.

                          a. Defaulted Sub-Claim

          “[A] petitioner may procedurally default a claim by failing to comply with state procedural

rules in presenting his claim to the appropriate state court. If, due to the petitioner’s failure to

comply with the procedural rule, the state court declines to reach the merits of the issue, and the

state procedural rule is an independent and adequate grounds for precluding relief, the claim is

procedurally defaulted.” Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006) (citations

omitted). “To be adequate, a state procedural rule must be firmly established and regularly

followed” as of the time that the petitioner failed to comply with its requirements. Fautenberry v.

Mitchell, 515 F.3d 614, 640–41 (6th Cir. 2008) (citations omitted). “Once the [federal habeas]

court determines that a state procedural rule was not complied with and that the rule was an



                                                    30

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 30 of 36 PageID #: 2338
adequate and independent state ground, then the petitioner must demonstrate under [Wainwright

v. Sykes, 433 U.S. 72 (1977)] that there was ‘cause’ for him to not follow the procedural rule and

that he was actually prejudiced by the alleged constitutional error.” Maupin v. Smith, 785 F.2d

135, 138 (6th Cir. 1986).

       Here, in addressing the petitioner’s claim related to autopsy photographs, the TCCA first

reviewed the relevant authority and stated that “[p]hotographs of a victim’s body are generally

admissible if relevant to the issues at trial, notwithstanding the fact that they may be gruesome or

horrifying.” Bettis v. State, 2018 WL 3342830, at *9 (collecting cases). The appellate court then

surmised that such graphic photographs would be relevant in the petitioner’s case because he “was

charged with first degree premeditated murder, and photographs of the victim’s corpse would have

demonstrated the amount of trauma she suffered prior to her death, including that the Petitioner

administered repeated blows.” Id. But the TCCA could not proceed to determine the merits of this

claim because, while a black-and-white photograph of the victim’s larynx was contained in the

appellate record, the remaining autopsy photographs were absent from the record of proceedings

on appeal, even though they “were available at the post-conviction hearing.” Id. Because the

petitioner—who, as the appellant, “bears the burden of providing a record adequate to support

review of the issues raised”—“failed to append the photographs, specify which photographs were

inadmissible, or specify what the grounds for excluding them would be,” the TCCA concluded

that he waived the ineffective-assistance claim related to autopsy photographs. Id. at *9 (citing

Tenn. R. App. P. 24(b); State v. Thompson, 36 S.W.3d 102, 108 (Tenn. Crim. App. 2000)

(determining that the failure to prepare a proper record results in waiver)).

       A review of the transcript of state-court proceedings filed in this habeas case reveals that

the autopsy photographs, shown to the jury and made part of the trial record as “Collective Exhibit



                                                 31

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 31 of 36 PageID #: 2339
38,” were kept in a binder “on file in the Clerk’s Office” (Doc. No. 10-7 at 3) and, as recognized

by the TCCA, were utilized during the petitioner’s post-conviction evidentiary hearing to aid the

direct examination of trial counsel. (Doc. No. 10-22 at 51.) But post-conviction counsel did not

include them in the record on appeal to the TCCA. As the Sixth Circuit has noted:

        Under Tennessee law, “[w]hen an accused seeks appellate review of an issue . . . it
        is the duty of the accused to prepare a record which conveys a fair, accurate and
        complete account of what transpired with respect to the issues which form the basis
        of the appeal.” State v. Taylor, 992 S.W.2d 941, 944 (Tenn. 1999) (citing Tenn. R.
        App. P. 24(b); State v. Bennett, 798 S.W.2d 783 (Tenn. Crim. App. 1990)). In
        interpreting this section, Tennessee courts have stated that:

            [a]llegations contained in pleadings and statements made by counsel
            during a hearing or the trial are not evidence. Thus, neither can be
            considered in lieu of a verbatim transcript or statement of the evidence and
            proceedings. The same is true with regard to the recitation of facts and
            argument contained in a brief submitted to this Court and statements made
            by counsel during oral argument.

        State v. Draper, 800 S.W.2d 489, 493 (Tenn. Crim. App. 1990).

Ray v. Holland, 230 F.3d 1359 (Table), 2000 WL 1290219, at *5 (6th Cir. Sept. 5, 2000).

        Because the state procedural rule applied by the TCCA, Tennessee Rule of Appellate

Procedure 24(b), “is regularly and consistently applied by the Tennessee courts,” failure to comply

with its requirement to prepare a proper record “is an adequate and independent state ground to

support a finding of procedural default.” Id. (citing Tennessee cases). The question thus becomes

whether the petitioner’s default may be excused, as “[f]ederal courts will not [otherwise] consider

the merits of procedurally defaulted claims.” Williams, 460 F.3d at 805. The petitioner has not

attempted to show cause for his failure to comply with the state procedural rule relied upon by the

TCCA.

        Moreover, even if this default could be excused, the petitioner has offered no reason to

believe that trial counsel’s failure to seek suppression of the autopsy photographs constituted



                                                32

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 32 of 36 PageID #: 2340
ineffective assistance. He contends that gruesome photographs were used “to persuade the jury

toward a First Degree Murder verdict rather than a less[e]r included charge” that the jury might

have convicted him of, if drawings and diagrams were the only depictions of the victim’s injuries

that had been introduced. (Doc. No. 1 at 13.) However, “the issue is not whether the evidence is

prejudicial, but whether it is unfairly prejudicial.” State v. Davidson, 509 S.W.3d 156, 199 (Tenn.

2016) (emphasis in original). The petitioner appears to believe that the baseline gruesomeness of

autopsy photographs “to people who do not have to deal with seeing dead people or seeing

photographs of dead people” is such that an effective defense attorney would automatically seek

to keep the jury from seeing them. (Doc. No. 1 at 13.) But the Tennessee Supreme Court has

explained that such photographs which are “not cumulative,” which “assist[ ] in the jury’s

understanding of the medical examiner’s testimony,” and which are “graphic but not unnecessarily

gruesome or horrifying especially given the facts” are not unfairly prejudicial. Davidson, 509

S.W.3d at 200–01.

       As the TCCA noted, the petitioner’s counsel “sought to exclude and succeeded in having

admitted in black-and-white format” the one autopsy photograph he regarded as particularly gory,

that of the victim’s excised larynx. Bettis v. State, 2018 WL 3342830, at *9. During the trial, with

the jury out, counsel objected that the injury to the victim’s larynx “can be testified to without

showing a bloody piece of the body coming out of the victim and laid on a piece of cloth for a

picture.” (Doc. No. 10-4 at 41.) He stated that photographs of the victim’s “multiple wounds,

including wounds to the head, where the head was impacted by the ashtray,” were “pretty rough

looking” and “show[ed] the scalp and puncture wounds from that object,” but that he did not object

to those because of the necessity “to demonstrate that the object matches the wounds, as opposed

to a hammer or anything else.” (Id.) The trial court overruled counsel’s objection to the larynx



                                                33

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 33 of 36 PageID #: 2341
photograph, stating that it was a “clean” autopsy photograph and that the “[p]robative value to the

pictures, I think, is high.” (Id. at 46.) Nonetheless, counsel prevailed upon the court to require the

State to attempt to render the larynx photograph in black-and-white before its publication to the

jury, which the State did. (Id. at 46–48.) Particularly in light of the nature of the victim’s injuries,

the absence of any indication that photographs of those injuries were excessively gory, and the

strength of the other evidence against him, the petitioner has failed to demonstrate that counsel

performed deficiently in failing to move to suppress the remaining autopsy photographs, or that he

was prejudiced by that failure. Accordingly, even if the default of this claim could be excused,

habeas relief would not be warranted on this record.

                        b. Properly Exhausted Sub-Claims

        The petitioner’s remaining ineffective-assistance claims were properly exhausted before

the state courts, which denied them on their merits under Strickland. The TCCA found that, even

if counsel had performed deficiently in failing to seek exclusion of the victim’s family

photographs, the petitioner “made no showing of prejudice”:

        The Petitioner was linked to the murder of the victim by his own statement to police
        and by strong physical evidence. There is not a reasonable probability that the jury
        would have acquitted him had trial counsel managed to exclude the three pictures
        of the victim with her family. See State v. Adams, 405 S.W.3d 641, 658 (Tenn.
        2013) (“Generally, photographs taken during the life of a victim are not so
        prejudicial as to warrant a new trial.”); Young, 196 S.W.3d at 106 (holding that
        error admitting photograph was harmless); Cole, 155 S.W.3d at 912 (concluding
        that any error in admitting photograph was harmless). The photographs were not
        inflammatory or calculated to unduly rouse the jury’s passions. The Petitioner is
        not entitled to relief.

Bettis v. State, 2018 WL 3342830, at *8.

        The TCCA reasonably applied Strickland’s prejudice standard, 466 U.S. at 694, in

concluding from the record before it that the result of the proceeding would not have been different

if counsel had sought and won suppression of the three family photographs. Given the strong

                                                  34

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 34 of 36 PageID #: 2342
evidence against the petitioner, the admission of those photographs without objection cannot be

said to have “render[ed] the result of the trial unreliable or the proceeding fundamentally unfair.”

Lockhart, 506 U.S. at 372.

        As to the crime-scene photographs, the TCCA determined that neither deficient

performance nor prejudice could be established:

        Trial counsel testified that he did not move to exclude the photographs because he
        believed that they would be helpful to the defense. The post-conviction court
        credited trial counsel’s testimony that he felt the photographs depicting the victim
        would support the Petitioner’s theory of the case.

        The Petitioner had given a statement acknowledging that he killed the 108-pound
        victim but asserting that he was attempting to defend himself against her pencil
        attack. The crime scene photographs showed the deceased victim lying with a
        pencil below the crook of her elbow, lending some credence to an otherwise
        implausible claim. Because the decision not to challenge the photographs was a
        sound strategic decision, the Petitioner cannot show that his counsel’s actions were
        deficient. Furthermore, these photographs were relevant to the issues at trial,
        “because they accurately depict the nature and circumstances of the crimes.” State
        v. Carter, 114 S.W.3d 895, 903 (Tenn. 2003) (concluding there was no error in
        admitting photographs of the deceased victims at the crime scene during capital
        sentencing); see State v. Van Tran, 864 S.W.2d 465, 477 (Tenn. 1993) (finding no
        error in admission of photographs depicting deceased victims at the crime scene).
        Accordingly, the Petitioner has also not demonstrated prejudice.

Id. at *9.

        The TCCA reasonably determined that the record before it was insufficient to overcome

the presumption that counsel’s decision was sound trial strategy. A decision made by counsel in

pursuance of an objectively reasonable trial strategy cannot be the basis for a claim of ineffective

assistance; such decisions are only assailable if “counsel’s decision is shown to be so ill-chosen

that it permeates the entire trial with obvious unfairness.” Miller v. Francis, 269 F.3d 609, 615–16

(6th Cir. 2001) (quoting Hughes v. United States, 258 F.3d 453, 457 (6th Cir. 2001)). That high

bar was obviously not cleared in this case based on counsel’s decision not to challenge the crime-

scene photographs.

                                                35

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 35 of 36 PageID #: 2343
       In sum, the petitioner is not entitled to habeas relief on any of his claims of ineffective

assistance of counsel.

                                       VI. CONCLUSION

       For all these reasons, the habeas corpus petition will be denied and this matter will be

dismissed with prejudice.

       The court must issue or deny a certificate of appealability (“COA”) when it enters a final

order adverse to a Section 2254 petitioner. Rule 11, Rules Gov’g § 2254 Cases. A petitioner may

not take an appeal unless a district or circuit judge issues a COA. 28 U.S.C. § 2253(c)(1); Fed. R.

App. P. 22(b)(1). A COA may issue only if the petitioner “has made a substantial showing of the

denial of a constitutional right,” 28 U.S.C. § 2253(c)(2). A “substantial showing” is made when

the petitioner demonstrates that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (citations and internal quotation marks omitted). “[A] COA does not require a showing that

the appeal will succeed,” but courts should not issue a COA as a matter of course. Id. at 337.

       Because reasonable jurists could not debate whether the petitioner’s claims should have

been resolved differently or deserve encouragement to proceed further, the court will deny a COA.

The petitioner may seek a COA directly from the Sixth Circuit Court of Appeals, Rule 11(a), Rules

Gov’g § 2254 Cases.

       An appropriate order is filed herewith.


                                              ____________________________________
                                              Aleta A. Trauger
                                              United States District Judge




                                                 36

  Case 3:19-cv-00164 Document 12 Filed 08/17/21 Page 36 of 36 PageID #: 2344
